Name: COMMISSION REGULATION (EC) No 3500/93 of 20 December 1993 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 21 . 12. 93 Official Journal of the European Communities No L 319/23 COMMISSION REGULATION (EC) No 3500/93 of 20 December 1993 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds refunds on the basis of the combined nomenclature ; whereas the former nomenclature should be brought into line with the abovementioned amendment ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 1 574/93 (2), and in particular Article 9 (3) thereof, Whereas the wording of the subheadings of CN code 0408 that fall within the scope of Regulation (EEC) No 2771 /75 jiaye keen amencjed by Regulation (EEC) No 1574/93 and are accordingly listed in Commission Regu ­ lation (EEC) No 2551 /93 of 10 August 1993 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (3) ; Whereas Commission Regulation (EEC) No 3846/87 (4), as last amended by Regulation (EC) No 3198/93 0, esta ­ blishes an agricultural product nomenclature for export HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 3846/87 the data relating to CN code 0408 in sector 9 are hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1993 . For the Commission Rene STEICHEN Member of the Commission 0 OJ No L 282, 1 . 11 . 1975, p. 49. (2) OJ No L 152, 24. 6. 1993, p. 1 . 0 OJ No L 241 , 27. 9 . 1993, p. 1 . O OJ No L 366, 24. 12. 1987, p. 1 . n OT No L 288, 23 . 11 . 1993, p. 10 . No L 319/24 Official Journal of the European Communities 21 . 12. 93 ANNEX 9- Eggs CN code Description of goods Product code 0408 Birds' eggs, not in shell, and egg yolks, fresh, dried, cooked by stea ­ ming or by boiling water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter :  Egg yolks : ex 0408 11 Dried : ex 0408 1 1 80    Other :     Suitable for human consumption 0408 11 80 100 ex 0408 19   Other :    Other : ex 0408 19 81     Liquid :      Suitable for human consumption 0408 19 81 100 ex 0408 19 89     Other, including frozen :      Suitable for human consumption 0408 19 89 100  Other : ex 0408 91   Dried : ex 0408 91 80 Other :     Suitable for human consumption 0408 91 80 100 ex 0408 99   Other : ex 0408 99 80 Other :     Suitable for human consumption 0408 99 80 100